United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  August 13, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 03-21211
                           Summary Calendar



GUADALUPE GUAJARDO, JR.; Et Al.,

                                     Plaintiffs,

GUADALUPE GUAJARDO, JR.,

                                     Plaintiff-Appellant,

versus

TEXAS DEPARTMENT OF CRIMINAL JUSTICE EXECUTIVE DIRECTOR,

                                     Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-71-CV-570
                      --------------------

Before EMILIO M. GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Guadalupe Guajardo, Jr., Texas inmate #170864, appeals from

the district court’s denial, for lack of jurisdiction, of his

motion seeking to hold the defendant in contempt and for

injunctive relief.   Guajardo filed his motion in the underlying

class action litigation after the class plaintiffs had noticed

their appeal from the district court’s final judgment terminating


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 03-21211
                                 -2-

the prospective relief afforded by a consent decree pursuant to

provisions of the Prison Litigation Reform Act (PLRA).    See

18 U.S.C. § 3626.   This court subsequently affirmed the district

court’s judgment.    See Guajardo v. Texas Dept. of Criminal

Justice, 363 F.3d 392 (5th Cir. 2004), petition for cert. filed,

(U.S. June 11, 2004) (No. 03-1663).

     “This circuit follows the general rule that the filing of a

valid notice of appeal from a final order of the district court

divests that court of jurisdiction to act on the matters involved

in the appeal, except to aid the appeal, correct clerical errors,

or enforce its judgment so long as the judgment has not been

stayed or superseded.”    Avoyelles Sportsmen’s League, Inc. v.

Marsh, 715 F.2d 897, 928 (5th Cir. 1983).   Guajardo’s brief

nominally advances seven arguments.   However, even according his

filing the benefit of liberal construction, we are able to

ascertain only four distinct contentions.

     Guajardo’s argument that the district court could not

terminate the consent decree because it was a contract is an

attack on the underlying judgment terminating the consent decree,

rather than a jurisdictional argument, and it does not show error

on the part of the district in denying Guajardo’s motion for lack

of jurisdiction.    In any event, given the termination provisions

of 18 U.S.C. § 3626, Guajardo’s argument is without merit.      See

Agostini v. Felton, 521 U.S. 203, 215 (1997).
                          No. 03-21211
                               -3-

     Guajardo argues that the consent decree remained in effect

during the pendency of the appeal from the district court’s

termination of the consent decree.   His contention fails because

no party sought a stay of the district court’s final judgment

terminating the consent decree.   See United States v. City of

Alexandria, 614 F.2d 1358, 1361 (5th Cir. 1980); FED. R. CIV.

P. 62(c).

     Because the district court’s final judgment was not stayed,

and because the judgment put an end to all prospective relief

afforded by the decree, any distinction between “termination” and

“vacatur” of the consent decree is without legal significance.

See 18 U.S.C. § 3626(b)(2), (7), (9).    Finally, we reject

Guajardo’s contention that the district court had jurisdiction

over his motion pursuant to the All Writs Act.    See Williams v.

McKeithen, 939 F.2d 1100, 1104 (5th Cir. 1991).

     The judgment of the district court is AFFIRMED.